Title: From George Washington to Major General William Heath, 18 September 1776
From: Washington, George
To: Heath, William



Sir.
Head Quarters. Col. Morriss’s Sept. 18th 1776.

I have now your letter of Sept. 18th before me; and cannot say that I, by any means approve of your proposal of sending artillery to annoy the frigate, and the Enemy’s batteries on Montrasure’s Island; in my opinion, it would only endanger the loss of our cannon, & waste our ammunition, without answering any one good or salutory purpose.
With respect to the sick, I am as much afflicted at their situation as you or any other person can possibly be, and have taken every step in my power to prevent it; I have furnish’d money to officers chosen by the commanders of different regiments, for the purpose of providing suitable & proper accomodations for the convalescents, and as to the others I have this morning spoke to Doctor Mcknight on the subject and have recommended in the strongest manner to him to fall upon every

method the nature of the case will admit of for their relief; and I request you will give him every assistance in your power towards effecting this salutary end.
I have ordered over to you, Parsons’s Scott’s and Sergents brigades, to which will be added Col. Ward’s regiment, and Haslett’s Shee’s, McGaw’s & Atlee’s battalions are to come to this place; you will post these brigades in the most advantageous manner; for the present I do not concieve you are in any great danger of being attacked on that quarter, as I have recieved intelligence that the enemy have drawn over their principal force to this Island. I am Sir Yr hhble Servt

Go: Washington

